Citation Nr: 0206808	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 determination by the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDING OF FACT

The appellant has provided no valid documentation indicating 
her spouse had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA compensation benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.5, 3.8, 3.9, 3.203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  Two requests to confirm the service of the 
appellant's spouse were made, a previous confirmation of 
service appears to have been made in May 1975, and no 
additional records appear available that would support this 
claim.  The Board finds that, in light of the efforts already 
made, further attempts at development are not justified.  

VA law, generally, provides dependency and indemnity 
compensation to a veteran's surviving spouse, child or parent 
because of a service-connected death occurring after December 
31, 1956.  38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5 
(2001). 

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1(d) (2001).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.8(c) (2001).  Service as a guerrilla is also included if 
the individual served under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  
38 C.F.R. § 3.8(d) (2001).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a) (2001).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.9(d) (2001).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2001).

In this case, in a September 1996 application for VA benefits 
the appellant reported she was the surviving spouse of a 
veteran who had active duty service from 1942 to 1946 as a 
private in C Company, 11th Division, 14th Infantry, USAFFE.  
She provided a number she claimed was his service number and 
submitted a copy of a September 1991 death certificate 
indicating his immediate cause of death had been due to 
pulmonary tuberculosis.  In subsequent correspondence she 
reiterated her claim for entitlement to VA benefits and 
reported that her spouse had served with United States Armed 
Forces during World War II at Bataan and with guerrilla 
forces in Luzon.  She stated he had contracted tuberculosis 
while being held in a concentration camp.

In January 1999, the U.S. Army Reserve Personnel Center 
submitted a copy of a May 1975 report that noted the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
An October 2001 service department report noted that an 
additional investigation based upon the reported service 
number, alternative dates of birth, and alternative places of 
birth did not warrant a change from the prior negative 
certification.

Based upon the evidence of record, the Board finds the 
appellant has provided no information or documents that may 
be considered valid evidence of service.  The January 1999 
and October 2001 service department certifications indicate 
the appellant's spouse had no qualifying service in the Armed 
Forces of the United States.  A determination by the service 
department to this effect is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376, 380 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's spouse had 
no qualifying service in the United States Armed Forces, that 
he was not a "veteran" for VA benefits purposes, and that 
the appellant is not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits; the appeal is denied.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

